
	

115 HR 6751 : Banking Transparency for Sanctioned Persons Act of 2018
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6751
		IN THE SENATE OF THE UNITED STATES
		September 27, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To increase transparency with respect to financial services benefitting state sponsors of
			 terrorism, human rights abusers, and corrupt officials, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Banking Transparency for Sanctioned Persons Act of 2018. 2.Report on financial services benefitting state sponsors of terrorism, human rights abusers, and corrupt officials (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of the Treasury shall issue a report to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate that includes—
 (1)a copy of any license issued by the Secretary in the preceding 180 days that authorizes a financial institution to provide financial services benefitting a state sponsor of terrorism; and
 (2)a list of any foreign financial institutions that, in the preceding 180 days, knowingly conducted a significant transaction or transactions, directly or indirectly, for a sanctioned person included on the Department of the Treasury’s Specially Designated Nationals And Blocked Persons List who—
 (A)is owned or controlled by, or acts on behalf of, the government of a state sponsor of terrorism; or (B)is designated pursuant to any of the following:
 (i)Section 404 of the Russia and Moldova Jackson-Vanik Repeal and Sergei Magnitsky Rule of Law Accountability Act of 2012 (Public Law 112–208).
 (ii)Subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328, the Global Magnitsky Human Rights Accountability Act).
 (iii)Executive Order 13818. (b)Form of reportThe report required under subsection (a) shall be submitted in unclassified form but may contain a classified annex.
 3.WaiverThe Secretary of the Treasury may waive the requirements of section 2 with respect to a foreign financial institution described in paragraph (2) of such section—
 (1)upon receiving credible assurances that the foreign financial institution has ceased, or will imminently cease, to knowingly conduct any significant transaction or transactions, directly or indirectly, for a person described in subparagraph (A) or (B) of such paragraph (2); or
 (2)upon certifying to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate that the waiver is important to the national interest of the United States, with an explanation of the reasons therefor.
 4.DefinitionsFor purposes of this Act: (1)Financial institutionThe term financial institution means a United States financial institution or a foreign financial institution.
 (2)Foreign financial institutionThe term foreign financial institution has the meaning given that term under section 561.308 of title 31, Code of Federal Regulations. (3)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (4)United States financial institutionThe term United States financial institution has the meaning given the term U.S. financial institution under section 561.309 of title 31, Code of Federal Regulations. 5.SunsetThe reporting requirement under this Act shall terminate on the date that is the end of the 7-year period beginning on the date of the enactment of this Act.
		
	Passed the House of Representatives September 26, 2018.Karen L. Haas,Clerk
